DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final action on the Merits for claims 1 – 3, 6 and 8 – 24. Claims 4 – 5 and 7 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  Claims 23 and 24 recite the limitation “a circumferential direction” and should recite the limitation as “the circumferential direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the second cyclone unit overlaps with the motor in the vertical direction” in lines 2 and 3.  The limitation is vague in that it is unclear as to what exactly is being claimed since claim 1 requires the second cyclone unit is disposed below a bottom side of the motor and therefore in the claimed configuration, the two would not overlap.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3 and 6, and 8 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U. S. Patent Publication No. 2013/0091814 A1) in view of Conrad et al. (U. S. Patent No. 6,782,585 B1).
Regarding Independent claim 1, Smith teaches a cleaner (Fig. 1) comprising: a suction unit (dirty air duct, 10) configured to guide air into the cleaner (Fig. 1);  5a rotary impeller (fan, 18) configured to rotate about an impeller shaft (drive shaft, 20) to generate a suction force that suctions air into the cleaner through the suction unit (10; Paragraph [0100]); a motor (motor, 16; Fig. 2) that is disposed vertically below the rotary impeller (18; Fig. 2) in a state in which the cleaner is positioned such that the impeller shaft (20) is arranged longitudinally along a vertical direction (Fig. 2), the motor (16) being configured to drive a rotation of the rotary impeller via the impeller shaft (Paragraph [0082]); a first cyclone unit (160) configured to separate dust from air that is suctioned into the cleaner (via air inlet port, 126; Fig. 9a; Paragraph [0105]); 10a second cyclone unit (80 with 60) having a plurality of cyclone bodies (84) disposed surrounding the motor in the state in which the cleaner is positioned such that the impeller shaft (20) arranged longitudinally along the vertical direction (Fig. 2), the second cyclone unit (80 with 60) being configured to separate dust from the air that is discharged from the first cyclone unit (160; Paragraph [0107]); and a filter unit (40, 118), the 15filter unit including a filter configured to filter air that has passes through the motor (filter, 118; Paragraphs [0107] – [0109]) and air exits (perforations; 36; Fig. 9E) configures to guide air (cleaned air represented by single arrow in Fig. 9E) that has passed through the filter to an outside of the cleaner (Paragraph [0115]).  

    PNG
    media_image1.png
    491
    603
    media_image1.png
    Greyscale

Smith does not explicitly teach a filter unit that is disposed vertically above the rotary impeller in the state in which the cleaner is oriented with the impeller shaft  arranged longitudinally along the vertical direction, wherein the plurality of cyclone bodies configured to separate dust from the air that is discharged from the first cyclone unit, the plurality of cyclone bodies being disposed below a bottom side of the motor and a filter unit that is disposed vertically above the rotary impeller in the state in which the cleaner is positioned such that the impeller shaft is arranged along the vertical direction, the filter unit including a filter configured to filter air that has passes through the motor.
Conrad, however, teaches a cleaner (20) having a motor (24), a filter unit (74) that is disposed vertically above the rotary impeller (Annotated Fig. 3) in the state in which the cleaner is oriented with the impeller shaft (Annotated Fig. 3) arranged longitudinally along the vertical direction (Annotated Fig. 3), a first cyclone unit (cyclonic unit, 28) and a second cyclone unit (second filtration stage, 60; Annotated Fig. 3), the second cyclone unit having a plurality of cyclone bodies (second cyclones, 62; Annotated Fig. 3) 

    PNG
    media_image2.png
    671
    529
    media_image2.png
    Greyscale


Regarding claim 2, Smith, as modified, teaches all of the elements of claim 1 as discussed above.
Smith does not explicitly teach the cleaner wherein the first and second cyclone unit are configured to generate a cyclonic flow underneath the motor to thereby separate dust from the air within the first and second cyclone unit.  
Conrad, however, teaches the cleaner (20) wherein the first (28) and second (60) cyclone unit (Annotated Fig. 3) are configured to generate a cyclonic flow (arrows in Figure 3 represent the flow) underneath the motor (24) to thereby separate dust from the air within the first (28) and second (60) cyclone unit (Annotated Fig. 3; Col. 7, line 60 – Col. 8, line 9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Smith to further include the first and second cyclone unit are configured to generate a cyclonic flow underneath the motor to thereby separate dust from the air within the first and second cyclone unit, as taught by Conrad, to provide a cleaner with first and second cyclonic stages positioned in series to create an efficiency in airflow without increasing a cross-sectional area of the cleaner.
20 Regarding claim 3, Smith, as modified, teaches all of the elements of claim 2 as discussed above.

Conrad, however, teaches the cleaner (20) wherein the second cyclone unit (60), the motor (24), the rotary impeller (Annotated Fig. 3), and the filter unit (74) are sequentially arranged in order along an axis (A; Fig. 3) that is parallel to the axis of the cyclonic flow (Arrows of flow and shown in Fig. 3) of the second cyclone unit (60; Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Smith to further include wherein the second cyclone unit, the motor, the rotary impeller, and the filter unit are sequentially arranged in order along an axis that is parallel to the axis of the cyclonic flow of the second cyclone unit, as taught by Conrad, to provide a cleaner with first and second cyclonic stages positioned in series to create an efficiency in airflow without increasing a cross-sectional area of the cleaner.
10 Regarding claim 6, Smith, as modified, teaches all of the elements of claim 1 as discussed above.
Smith does not explicitly teach the cleaner wherein the second cyclone unit, the motor, the rotary impeller, and the filter unit are sequentially arranged in the vertical direction along a first axis of cyclonic flow extending in a same direction as the impeller shaft.
Conrad, however, teaches the cleaner (20) wherein the second cyclone unit (60), the motor (24), the rotary impeller (Annotated Fig. 3), and the filter unit (74) are sequentially arranged in the vertical direction (Fig. 4) along a first axis of cyclonic flow (Arrows of flow and shown in Fig. 3) extending in a same direction as the impeller shaft (Annotated Fig. 3; the flow extends in an upward, vertical direction along the axis of the cleaner (A) and in the same upward extending direction as an impeller of the motor, 24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Smith to further include the second cyclone unit, the motor, the rotary impeller, and the filter unit are sequentially arranged in the vertical direction along a first axis of cyclonic flow extending in a same direction as the impeller shaft, as taught by Conrad, to provide a 
Regarding claim 8, Smith, as modified, teaches the cleaner (Fig. 1) further comprising a pre-filter (filter, 40) that circumferentially surrounds at least part of the motor (16; Fig. 2), the pre-filter (40) being configured to filter air that is discharged from the cyclone unit (8) before the discharged air enters the filter unit (30; Paragraph [0100]).  
Regarding claim 9, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) is disposed between the filter unit (30) and the second cyclone unit (80 with 60) along the vertical direction in the state in which the cleaner is positioned such that with the impeller shaft (20) is arranged along the vertical direction (Fig. 2), wherein the pre-filter (filter, 40) is disposed above the bottom side of the motor (16) and circumferentially surrounds at least part of the motor (16; Fig. 2).  
Smith does not teach wherein a top of the second cyclone unit is disposed below the bottom side of the motor along the vertical direction.
Conrad, however, teaches the cleaner (20) wherein a top of the second cyclone unit (Annotated Fig. 3) is disposed below the bottom side (Annotated Fig. 3) of the motor (24) along the vertical direction (Fig. 3). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Smith to further include a top of the second cyclone unit is disposed below the bottom side of the motor along the vertical direction, as taught by Conrad, to provide a cleaner with first and second cyclonic stages positioned in series to create an efficiency in airflow without increasing a cross-sectional area of the cleaner.
Regarding claim 10, Smith, as modified, teaches the cleaner (Fig. 1) wherein the filter unit (42) is configured to be removable from the cleaner (Fig. 4), wherein removing the filter unit (42) from the cleaner (1) exposes at least a part of the pre-filter (40) to the outside of the cleaner (Fig. 4).  
Regarding claim 11, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) is configured to discharge the filtered air in an inward direction toward the motor (16; Paragraphs [0108] and [0109]).  
Regarding claim 12, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) circumferentially surrounds at least a part of 10the rotary impeller (18; filter 40 surrounds at least a portion of fan shaft, 20).  
Regarding claim 13, Smith, as modified, teaches the cleaner (Fig. 1) further comprising a dust container (chamber, 162) that is disposed under the motor (16) in the state in which the cleaner is oriented with the impeller shaft (20) arranged along the vertical direction (Fig. 9B), the dust container (162) being configured to store dust (D) that is separated by 15the first and second cyclone unit (160, 80 with 60; Fig. 9B).  
Regarding claim 14, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner (1) is oriented with the impeller shaft (20) arranged along the vertical direction (Fig. 2), the air exist (36) are disposed above the motor (16; Fig. 9E).  
Regarding claim 15, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner (1) is oriented with the impeller shaft (20) arranged along the vertical direction (Fig. 2).
Smith does not teach a top of the second cyclone unit is disposed below a bottom of the motor. 
Conrad, however, teaches a top (Annotated Fig. 3) of the second cyclone unit (60) is disposed below a bottom of the motor (24; Annotated Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Smith to further include a top of the second cyclone unit is disposed below a bottom of the motor, as taught by Conrad, to provide a cleaner with first and second cyclonic stages positioned in series to create an efficiency in airflow without increasing a cross-sectional area of the cleaner.
Regarding claim 16, Smith, as modified, teaches all of the element of claim 15 as discussed above.
Smith does not teach the cleaner wherein, in the state in which the cleaner is oriented with the impeller shaft elongated along the vertical direction, an outlet of the second cyclone unit is disposed under the bottom side of the motor.
Conrad, however, teaches the cleaner (20) wherein, in the state in which the cleaner (20) is oriented with the impeller shaft (along common motor axis, Annotated Fig. 3) elongated longitudinally 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaner of Smith to further include the cleaner wherein, in the state in which the cleaner is oriented with the impeller shaft elongated longitudinally along the vertical direction, an outlet of the second cyclone unit is disposed under the bottom of the motor, as taught by Conrad, to provide a cleaner with first and second cyclonic stages positioned in series to create an efficiency in airflow without increasing a cross-sectional area of the cleaner.
Regarding claim 17, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner is oriented with the impeller shaft (20) arranged longitudinally along the vertical direction, the second cyclone unit (80 with 60) overlaps with the motor (16) in the vertical direction (Fig. 9F).  
Regarding claim 18, Smith, as modified, teaches the cleaner (Fig. 1) wherein, in the state in which the cleaner is oriented with the impeller shaft (20) arranged along the vertical direction, the air exits (36) are disposed above the filter (Paragraphs [0108] and [0109]).
Regarding claim 19, Smith, as modified, teaches the cleaner (Fig. 1) wherein the pre-filter (40) circumferentially surrounds at least a part of the motor (16) in a parallel direction to the impeller shaft (Fig. 2).  
Regarding claim 20, Smith, as modified, teaches the cleaner wherein the pre-filter (40) is disposed below the filter unit (118) and circumferentially surrounds the at least a part of the motor (16; as shown in configuration at Fig. 3).  
Regarding claim 21, Smith, as modified, teaches all of the element of claim 1 as discussed above.
Smith does not teach the cleaner wherein the filter is disposed vertically above the rotary impeller.
Conrad, however, teaches the cleaner wherein the filter (74) is disposed vertically above the rotary impeller (Annotated Fig. 3).

Regarding claim 22, Smith, as modified, teaches the cleaner (Fig. 1) wherein the plurality of cyclone bodies (84) are arranged along a circumferential direction with respect to an extension direction of the impeller shaft (20; Fig. 2 cyclone bodies, 84 are arranged along the circumferential edge, 132; Fig. 3 with respect to impeller shaft, 20).  
Regarding claim 23, Smith, as modified, teaches the cleaner (Fig. 1) wherein the filter (40) is extended along a circumferential direction (Fig. 4) with respect to the extension direction of the impeller shaft (20; Fig. 2).  
Regarding claim 24, Smith, as modified, teaches the cleaner (Fig. 1) wherein the air exits (36) are arranged along a circumferential direction (Fig. 7) with respect to the extension direction of the impeller shaft (20; Fig. 2).
Response to Arguments
Applicant’s arguments, filed July 16, 2021 with respect to rejected claims 1 – 13 and 6 - 21 under 35 U.S.C 103 have been fully considered and the arguments presented are persuasive; therefore the rejection is withdrawn.  
Smith, alone, or further in view of Conrad (U.S. Patent Publication 2010/0229335 A1) fail to teach a second cyclone unit disposed under a bottom portion of the motor.
Applicant’s arguments, filed July 16, 2021 with respect to amended claims 1 – 3, 6 and 8 – 21 and new claims 22 – 24 24 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in view of Conrad et al. (U.S. Patent No. 6,782,585 B1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-80 with 6024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Examiner, Art Unit 3723